       ,,   .
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                     F!mLm:ED
                                                                                                                         -t1       :m,


                                                                                                                                    7
                                                                                                                      FEB 0 6 202 • i
                                            UNITED STATES DISTRICT COUR'                                                                     I
                                                                                                                                         ~---l

                                                                                                                CLH-ll< US D!S fHIC I CO\JH r
                                              SOUTHERN DISTRICT OF CALIFORNIA                                SOUTHFHN t)lr l HICT O~.!_FOHNIA
                                                                                           BY -"~-~-•- ~·--~-~...... ..,.                   1JU'UTY
                    UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                                                                         ..         ,
                                                                                                                                                      I
                                                                                                                                                      I


                                       V.                                (For Offenses Committed On or After November 1, 1987)

                        CARLOS BENITEZ-DIAZ                                 Case Number:          20CR316-BMK

                                                                         Jami L. Ferrara, CJA
                                                                         Defendant's Attorney
REGISTRATION NO.                       93543298
• -
The Defendant:

C8l pleaded guilty to count(s)

D   was fouod guilty on couot(s)       One of Superseding Information (Misdemeanor)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such couot(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                         Nature of Offense                                                                     Number(s)
8 u.s.c. 1325                           Improper Entry by an Alien (Misdemeanor)                                                  1




            The defendant is sentenced as provided in pages 2 through              2            of this judgment.


D           The defendant has been found not guilty on count(s)

r:gJ Count(s) Underlying Information (felony)                      are   dismissed on the motion of the United States.

            Assessment :
r:gJ        Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for uoder 18 USC 3013 is
            waived and remitted as uncollectible.

r:gJNo fine                        •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                       sition of Sentence




                                                                                                                         20CR316-BMK
 AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 DEFENDANT:                CARLOS BENITEZ-DIAZ                                                      Judgment - Page 2 of2
 CASE NUMBER:              20CR316-BMK

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED.




  •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  •     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •   at _ _ _ _ _ _ _ _ P.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •    as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
-I-hav€-€XeGut€dthisjudgm€nt as-follows:----

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        20CR316-BMK
